Citation Nr: 9912400	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  96-07 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from August 1948 to August 
1949, and from September 1950 to November 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision, in which the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for a left elbow disability.  The Board remanded this case in 
October 1997, and following completion of the requested 
development, the case has been returned for further appellate 
review.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
establish a nexus between the appellant's left elbow 
disability and his periods of active service.

2.  The appellant's claim for service connection for a left 
elbow disability is not plausible.


CONCLUSION OF LAW

The claim for service connection for a left elbow disability 
is not well grounded, and there is no further statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that his current left elbow disability 
stems from an injury that occurred during his first period of 
active service.  Specifically, he claims that he was 
hospitalized for an extended period of time due to 
complications stemming from a severe dislocation of the left 
elbow.  He also claims that a military physician told him 
that his injury resulted in permanent disability.  He denies 
undergoing an examination upon his separation from his second 
period of active service in November 1951.

Unfortunately, the appellant's service medical records for 
his first period of active service are missing and are 
presumed to have been destroyed in a fire at the National 
Personnel Records Center in 1973.  However, morning reports 
do show that he was treated for an unspecified injury at 
Madigan General Hospital from October 1948 to January 1949.  
The only available medical record from his second period of 
active service consists of his November 1951 separation 
examination.  At this examination, he did not voice any 
complaint of left elbow disability, and physical examination 
indicated a "normal" clinical evaluation of the upper 
extremities.

A billing report from Drs. Barfield, Matrisciano and Levi, 
dated in January 1995, reveals treatment for severe, but 
unspecified, arthritis.

On VA joints examination, dated in May 1995, the appellant 
reported that he was hospitalized for 89 days, and placed on 
off- duty status for 7 months, due to dislocation of his left 
elbow.  His only current complaint consisted of pain upon 
lifting heavy objects, and he denied the use of medication.  
Physical examination did reveal ecchymosis on the left arm, 
but the examiner found no objective findings of pain or 
abnormality of the left elbow.  X- ray examination was 
negative for evidence of dislocation, but did show slight 
deformity of the radial head and separate ossicles adjacent 
to the elbow joint which were interpreted as compatible with 
prior trauma.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  With 
respect to the third Caluza requirement, medical or, in 
certain circumstances, lay evidence of a nexus between the 
symptomatology manifested during service and continued 
symptomatology following service may satisfy the nexus 
requirement.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Morning reports from Madigan General Hospital do show 
treatment for an unspecified disease or injury incurred in 
the line of duty in 1948 and 1949.  The appellant contends 
this hospitalization was for treatment of a dislocated left 
elbow.  For purposes of a well grounded analysis, the Board 
will assume the truthfulness of these assertions, as required 
by King v. Brown, 5 Vet.App. 19, 21 (1993) (citing Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990)).  Additionally, VA x- 
ray findings in May 1995 were interpreted as showing some 
elbow abnormalities compatible with prior trauma.  
Accordingly, the Board finds that the first two prongs of the 
Caluza requirements have been satisfied.

Nonetheless, upon reviewing the pertinent evidence, the Board 
fails to find any evidence of record which establishes a 
causal connection between the appellant's claimed in- service 
elbow injury and his current elbow disability.  It is not 
until his May 1995 application for compensation or pension, 
more than 40 years from his separation from service, that any 
complaint of left elbow pain is noted in the record.  
Although service medical records from his first period of 
service are unavailable, his separation examination from his 
second period of active service indicated a normal clinical 
evaluation of the upper extremities.  Accordingly, the Board 
must conclude that any injury to the appellant's left elbow 
incurred during his first period of service was acute and 
transitory, and resolved without residual disability.

In so holding, the Board is cognizant of the appellant's 
opinion that the May 1995 x- ray examination findings 
establish that his current left elbow abnormality was the 
result of his alleged in- service trauma.  However, the Board 
notes that, as a layperson, he is not considered competent to 
provide opinion on what is essentially a question of medical 
etiology.  Grottveitt, 5 Vet.App. at 93.  Certainly, he is 
competent to attest to the manifestations of his elbow 
disability prior to, during, and following service, but his 
assertions relating his claimed in- service left elbow injury 
with post- service medical findings and symptomatology, in 
and of themselves, are insufficient to well ground this 
claim.  See 38 C.F.R. § 3.303(b)(1998); Savage, 10 Vet.App. 
488 (1997).

Additionally, the appellant has reported that a military 
doctor told him that his in- service left elbow injury caused 
permanent physical disability.  It is well settled that "any 
statement of [an] appellant as to what a doctor told him is ... 
insufficient to establish a medical diagnosis."  Warren v. 
Brown, 6 Vet.App. 4, 6 (1993).  This account of what the 
physicians told him cannot supplement the requirement of a 
competent medical diagnosis in the context of determining 
well groundedness.  See Robinette v. Brown, 8 Vet.App. 69, 77 
(1995).

In summation, the Board finds that there is no competence 
medical evidence which establishes a causal connection 
between the appellant's claimed in- service elbow injury and 
his current elbow abnormality.  As such, the claim for 
service connection for a left elbow injury is not plausible, 
and must be denied as not well grounded. See Edenfield v. 
Brown, 8 Vet.App. 384 (1996) (en banc) (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where it 
is not well grounded, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his or her application.  In adjudicating this claim, the 
Board acknowledges the fact that the appellant's service 
medical records from his first period of active service, as 
well as his medical records from Madigan General Hospital 
Hospital, are unavailable.  However, the Board notes that his 
November 1951 physical examination negates the existence of 
any previous left elbow disability and, as such, the 
unavailability of the appellant's service medical records for 
his first period of service results in no prejudicial harm to 
his claim.  See generally O'Hare v. Derwinski, 1 Vet.App. 365 
(1991)(in a case where medical records are unavailable, the 
Board has a heightened duty to explain its findings and 
conclusions of law).  Additionally, he has not referenced any 
existing evidence which arguably would well ground the claim, 
and, therefore, VA has no further duty under 38 U.S.C.A. 
§ 5103(a).


ORDER

A plausible claim for service connection for a left elbow 
disability has not been presented, and the claim must be 
denied



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

